                 Case 20-12456-JTD             Doc 853        Filed 01/12/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

RTI HOLDING COMPANY, LLC, et al.,1                     Case No. 20-12456 (JTD)

                           Debtors.                    (Jointly Administered)

                                                       Re: Docket No. 733


             CERTIFICATE OF NO OBJECTION REGARDING MOTION OF
         CHRISTOPHER MARCHAND FOR ENTRY OF AN ORDER (A) GRANTING
          RELIEF FROM THE AUTOMATIC STAY PURSUANT TO § 362 OF THE
         BANKRUPTCY CODE, AND (B) APPLYING BANKRUPTCY RULE 7023 TO
               PERMIT THE FILING OF THE CLASS PROOF OF CLAIM

          The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Motion of Christopher Marchand for Entry of an

Order (A) Granting Relief from the Automatic Stay Pursuant to § 362 of the Bankruptcy Code, and

(B) Applying Bankruptcy Rule 7023 to Permit the Filing of the Class Proof of Claim [D.I. 733]

(the “Motion”) filed on December 15, 2020. The undersigned further certifies that he has reviewed

the Court’s docket in this case and no answer, objection or other responsive pleading to the Motion


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 853      Filed 01/12/21    Page 2 of 2




appears thereon. Pursuant to the Notice of Motion, objections to the Motion were to be filed and

served no later than December 29, 2020 at 4:00 p.m. The Movant agreed to a request from

Debtors’ counsel to extend the objection deadline for the Debtors through January 11, 2021 at 4:00

p.m.

       It is hereby respectfully requested that an order approving the Motion be entered at the

earliest convenience of the Court.



Dated: January 12, 2021                 CROSS & SIMON, LLC

                                         /s/ Michael L. Vild
                                         Michael L. Vild (No. 3042)
                                         1105 North Market Street, Suite 901
                                         Wilmington, Delaware 19801
                                         Telephone: 302-777-4200
                                         mvild@crosslaw.com

                                         Bankruptcy Counsel to Movant and the Class




                                                2
